Citation Nr: 1210791	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-07 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from February 1961 to February 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in June 2008 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2010, the Veteran appeared at hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

In July 2010, the Board remanded the case to the RO to afford the Veteran a VA examination and to obtain a VA medical opinion.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In December 2011, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  As the claims of service connection are resolved in the Veteran's favor, the Board has not provided the Veteran a copy of the VHA opinion, which would unnecessarily delay the claims that can be decided now.


FINDINGS OF FACT

1.  A bilateral hearing loss disability had onset in service.

2.  Tinnitus had onset in service. 






CONCLUSION OF LAWS

1.  A bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.385 (2011)

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claims of service connection are resolved in the Veteran's favor, the Board need not further address VCAA compliance. 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Facts

The separation document, DD-214, shows that the Veteran was a track vehicle mechanic in an armor unit.

The service treatment records that on entrance examination hearing was tested by "whispered voice" and hearing was 15/15 in each ear.  On separation examination in January 1964, audiometric testing showed:

Hertz
500
1000
2000
3000
4000
Right ear
5
5
5
 
20
Left ear
5
5
5
 
20


Converting the pre-1967 audiometric results under the ASA standard to the current ISO (ANSI) standard used in testing hearing loss the results are:

Hertz
500
1000
2000
3000
4000
Right ear
20
15
15
 
25
Left ear
20
15
15
 
25

After service, in January 2008, the Veteran complained of a gradual loss of right ear hearing that he had noticed for many years.  He denied "tinnitus."

In statements in April 2008 and in April 2011, the Veteran's spouse stated that she was married to the Veteran while he was in service and that the Veteran had a hard time hearing her during that time.

In April 2008, on VA audiology examination, the Veteran complained of hearing loss and of tinnitus for a long time.  Audiology testing showed:

Hertz
500
1000
2000
3000
4000
Right ear
25
25
30
50
50
Left ear
20
35
55
60
65

According to the audiologist, the current hearing loss was not related to service since the Veteran's hearing was "normal" at separation from active duty.  As for tinnitus, the audiologist stated that the Veteran had previously denied tinnitus on a VA audiological evaluation in January 2008, but on the current examination the Veteran complained of tinnitus for a long time without being more specific.   The audiologist stated that there was no mention of tinnitus in service and as there was no direct link of tinnitus to service it was not at least as likely as not that tinnitus was caused by noise exposure in service. 





In the notice of disagreement filed in July 2008, it was argued that when the Veteran was asked about "tinnitus" in January 2008 he did not know what the term meant and the term was not explained to him. 

In April 2010, the Veteran testified that he was a tank mechanic in service.  He testified that he was in close proximity to the firing of 90 millimeter and 50 caliber guns and that his ears would ring when the weapons were fired.  He stated that he was not provided noise protection during service and that sometimes he improvised by putting the filter ends from cigarettes in his ears for noise protection.  He also stated that he has had ringing in the ears since service.  He stated that after service he worked on sewing machines, which was real quiet work. 

In August 2010, on a VA audiology examination, the Veteran complained of tinnitus since service.  Audiology testing found as follows:

Hertz
500
1000
2000
3000
4000
Right ear
15
20
30
50
55
Left ear
15
35
55
65
65

The audiologist expressed the opinion that the Veteran's current hearing loss was less likely as not caused by or the result of noise exposure in service, because the Veteran had normal hearing by VA standards, even with the 25 decibel threshold at 4000 Hertz on separation examination.  As for tinnitus, the audiologist stated that tinnitus was less likely as not caused by or the result of noise exposure in service, because of the Veteran's variability in reporting tinnitus, citing to the report of VA audiological examination in April 2008.    

In December 2011, the Board requests an opinion from a VHA expert.  






In February 2012, in response, the Chief of Audiology and Speech Pathology at a VA Medical Center expressed the opinion that it was at least as likely as not that the Veteran's hearing loss and tinnitus were caused by noise exposure during service as the Veteran was a tank mechanic and worked around the firing of tank guns.

The VHA expert explained that the Veteran was exposed to impact noise and continuous noise without the use of hearing protection in service and that impact noise can damage the mechanical and metabolic function of the inner ear.  The VHA expert stated that although the test results at separation from service were within the VA definition of normal hearing, a decrease or shift in high frequency sensitivity likely occurred and in the absence of audiometric testing on entrance a significant threshold shift could not be ruled out.  The VHA expert noted that the Veteran had reported difficulty hearing and ringing in his ears after firing of the tank weapons and that the Veteran reported that he had tinnitus after service. 

Principles of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1131 (peacetime service). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1131 as implemented in 38 C.F.R. §§ 3.303, 3.307, 3.309, and 3.385. 




Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type, if the disability is manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 





Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Once the evidence is admitted, that is, to be considered, the Board, as fact finder, must assess the credibility and probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir. 2000) (fact-finding in veterans cases is to be done by the Board). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis 

Hearing Loss 

The threshold for normal hearing is from 0 to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A higher threshold level indicates some degree of hearing impairment, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988)).





Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

On the basis of the service treatment records alone, a bilateral hearing loss disability under 38 C.F.R. § 3.385 (either a 40 decibel threshold at any one tested frequency or a 26 decibel threshold for at least three of the tested frequencies) was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) is not established. 

By converting the results of the audiometric testing on separation examination, which applied the old ASA standard, to the current ISO (ANSI) standard used in testing hearing loss, the Veteran had a 25 decibel threshold at 4000 Hertz in each ear.  A 25 decibel threshold at one frequency, 4000 Hertz, in each ear was evidence of some degree of hearing impairment (greater that a 20 decibel threshold), but not a hearing loss disability under 38 C.F.R. § 3.385 (a 40 decibel threshold at any one tested frequency). 

As there is evidence in service of impaired hearing, but not a hearing loss disability under 38 C.F.R. § 3.385, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply. 

As for chronicity, as the impaired hearing was shown on separation examination only, the service treatment records lack the documentation of the combination of manifestations sufficient to identify a hearing loss disability under 38 C.F.R. § 3.385 and sufficient observation to establish chronicity during service. 





As the fact of chronicity in service is not adequately supported, then service connection may be shown by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b), or by presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309, or by initial diagnosis after service, when all the evidence establishes that the disability was incurred in service under 38 C.F.R. § 3.303(d). 

The Veteran is competent to describe symptoms of impaired hearing, which symptoms are within the realm of the Veteran's personal knowledge, as the symptoms are perceived through the use of one's senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses.). 

And the Veteran's testimony about noise exposure in service is credible as he was tracked vehicle mechanic in an armor unit and as he testified that he was in proximity to the firing of the tank guns. 

While the Board finds that the Veteran is competent to describe symptoms of impaired hearing and the Veteran's statements and testimony are credible, as it does not necessarily follow that there is a relationship between the current hearing loss disability and the continuity of symptomatology that the Veteran avers, and as a hearing loss disability is not a condition under case law that has been found to be capable of lay observation, the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is needed to substantiate the claim.  





Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also under certain circumstances, the Veteran as lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  And the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau)). 

A hearing loss disability is not a simple medical condition because the diagnosis is based on results of audiology testing that meet the standard of hearing loss disability under 38 C.F.R. § 3.385.  For this reason, the Board determines that a hearing loss disability under 38 C.F.R. § 3.385 is not a simple medical condition that the Veteran is competent to identify.  

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify a hearing loss disability under 38 C.F.R. § 3.385. 

Where, as here, there is a question of a diagnosis, not capable of lay observation, and a hearing loss disability is not a simple medication condition, the Veteran is not competent to state that the current hearing loss disability was present during service. To this extent the Veteran's statements and testimony are excluded or not admissible, that is, the statements and testimony are not to be considered as favorable evidence in support of the claim. 




After service, VA records in April 2008 document a bilateral hearing loss disability under 38 C.F.R. § 3.385 by audiogram, 44 years after service, which is well beyond the one-year period after discharge from service in 1964 for presumptive service connection for a hearing loss disability as a chronic disease and service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. §§ 3.307 and 3.309 is not established. 

As for the Veteran describing a contemporaneous medical diagnosis, there is no evidence that a health-care professional diagnosed a hearing loss disability before 2008. 

To the extent the Veteran has expressed an association between the current hearing loss disability and noise exposure in service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education training, or experience. 

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of a hearing loss disability under 38 C.F.R. § 3.385 based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between a hearing loss disability and noise exposure in service. 

As the Board does not find the Veteran competent to establish a diagnosis or to express an opinion on the origin or cause of the current hearing loss disability under 38 C.F.R. § 3.385, the Board need not reach the question of whether or not the Veteran's statements and testimony credible. 







The competent evidence of record on the question of causation, that is, a link or nexus or association, between a current hearing loss disability and noise exposure in service, consists of the findings and opinions of two VA examiners, audiologists, and a VHA expert, also an audiologist, each is trained in audiology and is qualified through education, training, or experience to offer a diagnosis or opinion on a hearing loss disability under 38 C.F.R. § 3.385. 

The competent medical evidence against the claim consists of the opinions of two audiologists, who conducted the VA examinations in April 2008 and in August 2010.  The audiologists stated that the current hearing loss was not related to service since the Veteran's hearing was "normal" at separation from active duty.  

The competent medical evidence in favor of the claim consists of the opinion of the VHA expert, the Chief of Audiology and Speech Pathology at a VA Medical Center, who expressed the opinion that it was at least as likely as not that the Veteran's hearing loss was caused by noise exposure during service as the Veteran was a tank mechanic and worked around the firing of tank guns.  The VHA expert explained that the Veteran was exposed to impact noise and continuous noise without the use of hearing protection in service and that impact noise can damage the mechanical and metabolic function of the inner ear.  

The VHA expert stated that although the test results at separation from service were within the VA definition of normal hearing, a decrease or shift in high frequency sensitivity likely occurred and in the absence of audiometric testing on entrance a significant threshold shift could not be ruled out.  The VHA expert noted that the Veteran had reported difficulty hearing after firing of the tank weapons. 

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact. 





The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

While the VA examiners stated that hearing was "normal" at separation from service, that is, a hearing loss disability under 38 C.F.R. § 3.385 was not shown, the VHA expert stated that although the test results at separation from service were within the VA definition of normal hearing, a decrease or shift in high frequency sensitivity likely occurred, for example, the 25 decibel threshold at 4000 Hertz in each ear, but in the absence of audiometric testing on entrance a significant threshold shift could not be ruled out, and it was at least as likely as not that the Veteran's hearing loss was caused by noise exposure during service as the Veteran was a tank mechanic and worked around the firing of tank guns.  

In this case, the Board finds that the favorable opinion of the VHA expert is more persuasive than the negative opinions, because the VHA expert applied medical analysis to the significant facts of the case, evidence of impaired hearing in service, indicative of a threshold shift that likely occurred in light of the presumption of soundness, in order to reach the conclusion submitted in the opinion.  

As the opinions of the VA examiners did not account for a significant fact in the case, namely, evidence of a impaired hearing in service, indicative of a threshold shift, but not a hearing loss disability under 38 C.F.R. § 3.385, and as the VHA expert did and as the Veteran was presumed to have had normal hearing on entrance as the physical profile for hearing, including auditory acuity, was Grade 1, which equates to a high level of fitness, the Board finds that the opinion of the VHA expert has greater probative value on the question of whether impaired hearing as evidence by audiometric testing on separation, resulting in the current hearing loss disability, than the negative opinions.  



For these reasons, the Veteran prevails on the theory that a hearing loss disability under 38 C.F.R. § 3.385, first diagnosed after service, had onset in service, applying 38 C.F.R. § 3.303(d).

As service connection is granted under 38 C.F.R. § 3.303(d), the Board need not reach the theory of service connection based on continuity of symptomatology, considering symptoms described by the Veteran that later support a diagnosis by a medical professional under 38 C.F.R. § 3.303(b). 

Tinnitus 

The Veteran was a track vehicle mechanic in an armor unit.  After service in April 2010, the Veteran testified that he was in proximity to the firing of 90 millimeter and 50 caliber tank guns and that his ears would ring when the weapons were fired.  He also stated that he has had ringing in the ears since service.  And the Board finds the Veteran's statement about noise exposure in service credible in light of his duties as track vehicle mechanic in an armor unit.  

On the basis of the service treatment records alone, tinnitus was not affirmatively shown to be present in service, and service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  But the absence of in-service documentation is not dispositive as to whether the Veteran suffered from tinnitus during service as the Veteran is competent to describe tinnitus, which is capable of lay observation, unlike a hearing loss disability under 38 C.F.R. § 3.385.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that ringing in the ears or tinnitus is capable of lay observation). 

As for the evidence against the claim, one audiologist stated that there was no mention of tinnitus in service and as there was no direct link of tinnitus to service, it was not at least as likely as not that tinnitus was caused by noise exposure in service.  



As the basis for the audiologist's opinion is the absence of medical evidence of tinnitus contemporaneous with service, the opinion does not have probative value as the lack of contemporaneous medical evidence does not disprove a claim based on competent lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-37 (Fed. Cir. 2006).

As for the opinion of the other audiologist, the audiologist stated that tinnitus was less likely as not caused by or the result of noise exposure in service, because of the Veteran's variability in reporting tinnitus, essentially finding the Veteran not credible.  While the audiologist may express an opinion of credibility, it is the Board's duty to as fact finder to assess the credibility and probative value or weight of the admissible evidence.  See Washington  at 369.  For this reason, while the opinion of the audiologist does have some probvaitve value, the question of the credibility of the evidence is the ulitmate duty of the Boards as fact finder.

While there is no contemporaneously documentation of tinnitus in service, the Veteran was exposed to noise during service, and the Veteran is competent to describe tinnitus.  While the Veteran did initially deny having tinnitus and then he testified that he had tinnitus in service and since service, the inconsistent statements tend to impeach the Veteran's credibility.  Nevertheless, the Veteran did explain that when he was asked about "tinnitus" in January 2008 he did not know what the term meant.  While it is not clear, whether the Veteran himself offered the statement as an explanation or whether the Veteran's representative was making the argument on the Veteran's behalf, there is no other affirmative evidence that discredits the Veteran's testimony that he had tinnitus in service and since service, and the Board finds the Veteran's testimony credible.  

As for evidence favorable to the claim, the VHA expert expressed the opinion that it was at least as likely as not that the Veteran's tinnitus were caused by noise exposure during service. The VHA expert explained that the Veteran had reported ringing in his ears after firing of the tank weapons and that the Veteran reported that he had tinnitus after service.


To the extent the medical opinions against the claim have any probative value, the favorable opinion of the VHA expert outweighs the negative opinions. 

As there is competency and credibility evidence of noise exposure in service and of current tinnitus, and of a relationship between tinnitus and noise exposure in service on the basis of continuity of symptomatology, considering symptoms described by the Veteran that later support a diagnosis by a medical professional under 38 C.F.R. § 3.303(b), all the elements of service connection have been met and service connection for tinnitus is established.  See Buchanan at 1335-37 (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence). 


ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


